Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group II (claims 1-16) in the reply filed on 05/31/2022 is acknowledged. 
Method Claims and System Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups.

Claim Objections
Claims 2, 4 and 15 is objected to because of the following informalities: 
Claims must start with capital letter and end with a period. Period should be added at the end of claim 2.
Claim 4, line 5, “the second slot” should read --the second slot;--.
Claim 15, “the three brackets” should read --the at least three brackets--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 recites “the article of footwear … is a sole element of an article of footwear” which is unclear and ambiguous.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fischer et al. (DE 20 2012 004 576 U1) hereinafter Fischer.
Claim 1 recites a clamping system that is used for an article of footwear or a sports article. More limiting the features and relationship between the clamping system and the article of footwear or the sports article mount to mere components associated with the intended use of the recited system.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device.
Fischer teaches (reproduced and annotated Figs. 1-4 below; machine translated specification attached to this paper) a clamping system that is capable of being used for an article of footwear or a sports article (by holding the footwear between the jaws 15); the clamping system comprising: a first member (3); a second member (6), a pivot (2 and 4 and center hole of the first member create a pivot) about which the first member and the second member are rotatable relative to each other; a first bracket slidably movable at least partly along a first path on the first member (along curved path of the first member) and at least partly along a second path (along straight path of the second member), by a first distance, on the second member (linear movement of the first bracket along the second path of the second member) when the first member and the second member are rotated relative to each other from a first angle to a second angle (par. 0003: By rotating the adjusting disc (3), the distance between the fixing jaws (15) or segments/elements (7, 8, 9) changes radially); and at least a second bracket slidably movable at least partly along a third path on the first member and at least partly along a fourth path, by a second distance, on the second member, when the first member and the second member are rotated relative to each other from the first angle to the second angle (par. 0003: By rotating the adjusting disc (3), the distance between the fixing jaws (15) or segments/elements (7, 8, 9) changes radially).


    PNG
    media_image1.png
    717
    1454
    media_image1.png
    Greyscale

Regarding claim 2, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) the first member (3) comprises a first plate; wherein the second member (6) comprises a second plate; and wherein the first path is defined by a first slot (curved slot) arranged in the first member; wherein the third path is defined by a second slot (curved slot) arranged in the first member; wherein the second path is defined by a first channel (straight channel) arranged in the second member; wherein the fourth path is defined by a second channel (straight channel) arranged m the second member.
Regarding claim 3, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) at least one of: the first bracket is attached to a first pin (bottom rounded part) arranged in the first slot; the second bracket is attached to a second pin (bottom rounded part) arranged in the second slot; the first bracket is attached to a first slider (top flatted part) arranged in the first channel; or the second bracket is attached to a second slider (top flatted part) arranged in the second channel.
Regarding claim 4, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) at least one of: the first pin is attached to the first member such that the first pin is slidable along the first slot, but cannot move out of the first slot (when assembled); the second pin is attached to the first member such that the second pin is slidable along the second slot, but cannot move out of the second slot (when assembled);  the first slider is attached to the second member such that the first slider is slidable along the first channel but cannot move out of the first channel (when assembled); or the second slider is attached to the second member such that the second slider is slidable along the second channel but cannot move out of the second channel (when assembled).
Regarding claim 5, Fischer teaches (reproduced and annotated Figs. 1-4 avove; machine translated specification attached to this paper) at least one of: the first bracket is further attached to a third slider arranged m a third channel arranged in the second member; or the second bracket is further attached to a fourth slider arranged in a fourth channel arranged in the second member (see “at least one of” in claim 3 (to which claim 5 depends on). Therefore, this limitation is also taught.
Regarding claim 6, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) rotation of the first member relative to the second member from the first angle to the second angle causes at least one of the first bracket or the second bracket to move towards the article of footwear or the sports article (par. 0003: By rotating the adjusting disc (3), the distance between the fixing jaws (15) or segments/elements (7, 8, 9) changes radially).
Regarding claim 7, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) the second distance is greater than the first distance (“greater” is a relative term. In device of Fischer the second distance is greater than the first distance if distance is measured from a certain point around perimeter of 6; but they are equal if measured from center point of 6. 
Regarding claim 8, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) rotation of the first member relative to the second member from the first angle to the second angle causes the first bracket to move towards the second bracket (Figure 4 shows rotation of the first member 3 relative to the second member 6 to the left moves the brackets toward each other).
Regarding claim 9, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) the second path and the fourth path are essentially linear.
Regarding claim 10, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) the first path comprises a first position and a second position, wherein the first position is located at a first-position distance from the pivot and the second position is located at a second-position distance from the pivot, and wherein the first-position distance is different from the second-position distance; or wherein the third path comprises a third position and a fourth position, wherein the third position is located at a third-position distance from the pivot and the fourth position is located at a fourth-position distance from the pivot, and wherein the third-position distance is different from the fourth-position distance.
Regarding claim 11, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) at least one of: the first path comprises a first essentially circular segment; or the third path comprises a second essentially circular segment.
Regarding claim 12, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) the first segment and the second segment are not concentric.
Regarding claim 13, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) the first segment has a first center, wherein the second segment has a second center, wherein the first center is displaced by a first displacement vector from the pivot, and wherein the second center is displaced by a second displacement vector from the pivot that is not identical to the first displacement vector.
Regarding claim 15, Fischer teaches (reproduced and annotated Figs. 1-4 above; machine translated specification attached to this paper) the clamping system comprises at least three brackets, and wherein the at least three brackets are arranged so as to form a convex void for a convex component in at least one angular orientation of the first and second member (system of Fischer is capable of receiving components with different shapes and orientations as well as a convex component in at least one angular orientation of the first and second member).
Regarding claim 16, in system of Fischer the second bracket is configured to contact a forefoot portion of the sole element, and wherein the first bracket is configured to contact a rearfoot portion of the sole element (these limitations are both intended use of the system and system of Fischer is capable of both intended uses with one bracket contacting one piece of the footwear and another bracket contacting another piece of the footwear in order to do further process on the footwear).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowable for disclosing “the second displacement vector has a larger magnitude than the first displacement vector.” Because in system of Fischer magnitude of the first and second displacement vectors from the pivot are equal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723